The determination of these appeals must abide the event of the appeal being heard to-day by the Court of Appeals. If the decision in the first department is affirmed these orders must be reversed. If that decision is reversed these orders must be affirmed. If the Court of Appeals declines to determine the controversy on the merits, leaving the decision in the first department undisturbed, this court will- as matter of uniformity follow the decision of this court in its first department. No costs. Hirschberg, P. J., Woodward, Jenks, Hooker and Gaynor, JJ., concurred. Settle order before the presiding j ustice.